STONE, Circuit Judge,
delivered the opinion of the court. This is an appeal from a decree (297 F. 269) entered upon dismissal of a bill in equity seeking to establish a right to a one-eighth interest in an oil and gas lease upon 160 acres of land in Wyoming, granted appellee under section 18 of the Act of February 25, 1920, 41 Stat. 437 (Comp. St. § 4640(4Í). This ease is one of several, differing mainly in the lessee involved and in the land covered. The first of these cases (James M. Hodgson v. Federal Oil & Development Co. et al.) was determined in this court (5 F. [2d] 442) and passed, by appeal, to the Supreme Court. Because of the pendency of that case in the Supreme Court and because the main issues of law were identical in that case and in this ease, this case has been held on submission to await the result in the Supreme Court. April 11, 1927, that ease was determined (James M. Hodgson v. Federal Oil & Development Co., 47 S. Ct. 502, 71 L. Ed. -), against appellant on the main issues of law involved therein. Those same issues are in this case and the determination in that case is directly controlling here. The result is that the decree herein must be and is affirmed.